DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/09/2018 is being considered by the examiner.
The information disclosure statement (IDS) submitted on 12/31/2018 is being considered by the examiner.
The information disclosure statement (IDS) submitted on 05/14/2020 is being considered by the examiner.
The information disclosure statement (IDS) submitted on 01/28/2021 is being considered by the examiner.
The information disclosure statement (IDS) submitted on 02/08/2021 is being considered by the examiner.

Claim Objections
Claim 4 is objected to because of the following informalities:  "the coil includes" should be "the coil including".  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The terms “hard” and "soft" in claim 1 are relative terms which render the claim indefinite.  The terms “hard” and "soft" are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The terms "hard region" and "soft region" are not given specific hardness values which must be fulfilled, nor a comparative or relational value which must be fulfilled. The terms "hard" and "soft" shall be interpreted as not being present.
The term "the martensite" as used in “a region containing the martensite and tempered martensite in the second region” in claim 1 renders the claim indefinite.  The use of the word “the” in the term implies that the martensite is the same martensite introduced earlier in the claim which is contained in the first region. This contradicts the region “containing the martensite … in the second region” and a person having ordinary skill in the art would not be apprised of the scope of the invention. The term shall be interpreted as the word “the” not being present and the phrase reading “a region containing martensite and tempered martensite in the second region”.

Claims 2-4 are rejected due to dependence upon claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Charest et al. (US-20110315281-A1), hereinafter Charest.
Regarding Claim 1, Charest teaches a method of production comprising heating a blank above the temperature Ac3 at which transformation of ferrite into austenite is completed and rapid cooling the blank in order to transform the austenite structure into a martensite structure ([0008]) which comprises the claimed heating a steel plate member to a temperature higher than an austenite 
Charest further teaches a second treatment step in which a first region of the product is selectively heated to a temperature lower than the transition temperature Ac3 ([0009]) which overlaps the claimed softening the steel plate member by reheating the steel plate member after the cooling of the steel plate member wherein the softening of the steel plate member includes, without reheating a first region of the steel plate member, reheating a second region of the steel plate member to a temperature between an austenite transformation start temperature and the austenite transformation finish temperature. Charest further teaches cooling following the second treatment step such that there is a tempered martensite composition within the reheated region ([0009]) which comprises the claimed subsequently cooling the steel plate member at a cooling rate higher than the upper critical cooling rate.
Charest further teaches the initial heating and cooling resulting in a martensite structure and the second heating and cooling not producing tempered martensite in the second non-selected region ([0017]) which is the same as the claimed region containing martensite in the first region.
Charest further teaches the second heating and cooling producing tempered martensite within the first selected region ([0017]) which is the same as the claimed second region containing martensite and tempered martensite. 
Charest teaches a transition zone having a finite width between the first and second regions ([0044]) but does not explicitly disclose the claimed region consisting of tempered martensite in a boundary region between the first region and the second region.
Examiner notes that according to [0028] of the instant specification the boundary region microstructure is formed by the reheating not affecting the first region while heating the boundary region to a temperature lower than the austenite transformation start temperature due to heat conduction from the reheated second region.


Regarding Claim 2, Charest teaches the claim elements as discussed above. Charest further teaches the second treatment step being performed by induction heating ([0009]) which is the same as the claimed second region reheating being performed by induction heating.

Regarding Claim 3, Charest teaches the claim elements as discussed above. Charest further teaches a press and a pair of die halves being used to hot form the product and the cooling occurring while the product is within the dies ([0008]) which is the same as the claimed press-forming occurring after the heating of the steel plate member and before the cooling of the steel plate member.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Charest et al. (US-20110315281-A1), hereinafter Charest, in view of Taira et al. (US-20170260604-A1), hereinafter Taira.
Regarding Claim 4, Charest teaches the claim elements as discussed above. 
Charest does not explicitly disclose the claimed second region is reheated by a high-frequency induction heating apparatus including a coil and a high-frequency power source, the coil including a plate member having a U-shaped cross-section, and the second region is inserted inside the coil and inductively heated.
Taira teaches an induction heating device ([0015]) comprising a high frequency power source ([0101]) and induction coils formed substantially in a U-shape with the shape opening toward the metal strip to be heated ([0043] and Fig. 3) the induction heating device being advantageous because it enables a uniform heating temperature across the strip width ([0020]), thereby allowing the device to 
It would have been obvious to a person having ordinary skill in the art to have performed the treatment according to Charest utilizing the high frequency power source and U-shaped induction coils of Taira in order to beneficially ensure a uniform heating temperature across the width as discussed above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB J GUSEWELLE whose telephone number is (571)272-1065.  The examiner can normally be reached on M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/JACOB JAMES GUSEWELLE/Examiner, Art Unit 1734                                                                                                                                                                                                        
/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736